Exhibit 10.1

 

LOGO [g921820pic001.jpg]

SEVERANCE AGREEMENT

The following Severance Agreement (“Agreement”) is between Michael D. Durham,
the undersigned Employee (referred to as “Employee”), and Advanced Emissions
Solutions, Inc. (the “COMPANY”), regarding Employee’s separation from
employment. As used herein, “Parties” means, collectively, the COMPANY and
Employee, and “Party” means either the COMPANY or Employee.

Recitals

1. Employee previously served as a Director and President and Chief Executive
Officer of the COMPANY, a Director of ADA-ES, Inc., a wholly-owned subsidiary of
the COMPANY (“ADA”), a Manager of Clean Coal Solutions, LLC on behalf of ADA, a
Manager of Clean Coal Solutions Services, LLC on behalf of ADA, a Manager of
ADA-ES Intellectual Property, LLC on behalf of ADA, a Manager of ADA
Environmental Solutions, LLC on behalf of ADA, a Manager of ADA-RCM6, LLC on
behalf of ADA, a Manager of ADA Analytics, LLC on behalf of ADA (collectively,
the “Employee’s Roles”), and a Director of Highview Enterprises Limited on
behalf of ADA (“Highview Position”).

2. Employee and the COMPANY are parties to an Employment Agreement dated May 1,
1997 and amended on August 26, 2014 (“Amended Employment Agreement”), which,
among other things, sets forth the terms of Employee’s employment with the
COMPANY in the Employee’s Roles. All capitalized terms used in this Agreement
and not otherwise defined herein shall have the meanings ascribed to them in the
Amended Employment Agreement.

3. The Certificate of Incorporation and Bylaws of the COMPANY along with
Employee’s Requests for Indemnification for Costs and Fees dated May 21, 2014
(“May Indemnification Request”) and July 8, 2014 (“July Indemnification
Request”) and the approval for such requests by the Board of Directors of the
COMPANY on May 21, 2014 and July 10, 2014, respectively, set forth the
indemnification of Employee in Employee’s Roles (the “Indemnification”).

Agreement

In consideration of the mutual covenants contained herein and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the Parties hereto agree as follows:

Section A - Separation

 

1. The COMPANY appointed Employee’s replacement to all of the Employee’s Roles
on April 1, 2015. On April 6, 2015, Employee gave notice of his resignation from
his employment with the COMPANY effective April 30, 2015 (“Termination Date”)
and from the Highview Position on or before April 22, 2015. As acknowledged by
the COMPANY in a letter dated April 6, 2015, Employee’s resignation is for Good
Reason, as defined in the Amended Employment Agreement.

 

2. The Parties are entering into this Agreement to provide Employee with certain
severance benefits in exchange for Employee’s promises and agreements set forth
herein.

 

3. Employee acknowledges that he has received all wages, overtime, bonuses,
vacation pay, commissions, benefits, or any other earned compensation through
the Termination Date. Employee acknowledges that in the event the COMPANY
chooses to make discretionary employer matching contributions to the COMPANY’s
Profit Sharing Retirement Plan (the “401(k) Plan”) in 2015, Employee will
receive matching contributions proportionate with the amount of Employee’s
eligible contributions made to the 401(k) Plan during 2015 in accordance with
the 401(k) Plan. Employee further acknowledges that he has been granted all
accommodations or leaves of absence to which he was entitled, including any
leave under the Family and Medical Leave Act, Americans With Disabilities Act or
related state or local leave or disability accommodation laws.

 

1



--------------------------------------------------------------------------------

LOGO [g921820pic001.jpg]

 

4. The COMPANY has elected to enforce a twelve month Non-Compete in accordance
with the provisions of the Amended Employment Agreement (the “Non-Compete”).

Section B - Consideration

1. The COMPANY will, as consideration for Employee’s releases and promises set
forth in this Agreement, pay him the following amounts (the “Consideration”):

 

  •   Twelve (12) months of base salary in the total amount of $519,532, less
all applicable deductions and withholdings required by law, to be paid in 26
equal installments of $19,982 on the COMPANY’s established payroll dates
(bi-weekly) over a one-year period beginning on May 8, 2015 and ending on
April 22, 2016. These amounts will be paid by direct deposit into the account
Employee has designated for payroll deposits. This amount will also be included
in Employee’s W-2 gross wages and taxes paid by the COMPANY in the year in which
it was paid, and reflected on the final W-2 issued to Employee by the COMPANY
for the year in which it was paid. Employee is and shall be solely responsible
for any and all federal, state and local taxes that may be owed by Employee by
virtue of the receipt of any portion of these payments;

 

  •   Any amount payable to Employee, if any, under the COMPANY’s 2014 Short
Term Incentive Plan (“2014 STIP”) based on the determination of the Compensation
Committee of the Board of Directors for Metrics 1 and 2 will be paid to Employee
as soon as practicable after such time as such payments are paid to other
participants of the 2014 STIP;

 

  •   In addition to the twelve (12) months of base salary payments above and in
lieu of any payments under a 2015 Short Term Incentive Plan, Employee will be
paid $175,000 less all applicable deductions and withholdings required by law,
to be paid in 26 equal installments of $6,730.77 on the COMPANY’s established
payroll dates (bi-weekly) over a one-year period beginning on May 8, 2015 and
ending on April 22, 2016. These amounts will be paid by direct deposit into the
account Employee has designated for payroll deposits. This amount will also be
included in Employee’s W-2 gross wages and taxes paid by the COMPANY in the year
in which it was paid, and reflected on the final W-2 issued to Employee by the
COMPANY for the year in which it was paid. Employee is and shall be solely
responsible for any and all federal, state and local taxes that may be owed by
Employee by virtue of the receipt of any portion of these payments;

 

  •   A single gross lump sum of $7,553.76 representing the anticipated cost of
obtaining replacement medical, dental and vision coverage for 12 months. This
amount will be paid on May 8, 2015;

 

  •   All of Employee’s 65,848 unvested restricted stock awards shall vest as of
the Effective Date, defined below, using the closing price on the Effective
Date, and Employee shall pay the COMPANY within one (1) business day of the
Effective Date, the amount necessary to satisfy any applicable foreign, federal,
state, and local income and employment tax withholding obligations. Employee
hereby waives any rights under the applicable Restricted Stock Purchase
Agreements to transfer shares to the Company to cover such tax withholding
obligations; and

 

  •  

The Performance Period for Employee’s Performance Share Units (“PSUs”) awarded
under the COMPANY’s 2013, 2014 and 2015 Long Term Incentive Plans shall be
amended to conclude on December 31, 2015, and the COMPANY shall notify Employee
of the number of PSUs that he is eligible to earn based on such amended
Performance Period by January 31, 2016. Provided, however, subject to Employee’s
compliance with the Restrictive Covenants through April 30, 2016, such earned
PSUs shall not vest until such April 30, 2016 date (the “PSU Vesting Date”), and
if greater than zero, the COMPANY shall issue to Employee the underlying shares
of the

 

2



--------------------------------------------------------------------------------

LOGO [g921820pic001.jpg]

 

COMPANY’s common stock for such vested PSUs (the “PSU Shares”) promptly after
the PSU Vesting Date. For purposes of clarity, Employee acknowledges and agrees
that Employee’s entitlement to receive the PSU Shares is conditioned on
Employee’s compliance with the Restrictive Covenants through the PSU Vesting
Date. The COMPANY shall use the method described in the applicable Performance
Share Unit Agreements to determine the number of PSU Shares to be issued to
Employee thereunder. Employee hereby acknowledges and understands that the PSU
Shares constitute “restricted securities” under the Securities Act of 1933, as
amended (the “Securities Act”) because they have not been registered under the
Securities Act in reliance upon a specific exemption therefrom; the PSU Shares
will be issued bearing the following restrictive legend:

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933 (“THE ACT”) AND ARE “RESTRICTED SECURITIES” AS THAT TERM
IS DEFINED IN RULE 144 UNDER THE ACT. THE SHARES MAY NOT BE OFFERED FOR SALE,
SOLD OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE ACT, OR PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE
ACT, THE AVAILABILITY OF WHICH IS TO BE ESTABLISHED TO THE SATISFACTION OF THE
COMPANY.

2. In addition to the Consideration listed above, the COMPANY shall pay as soon
as practicable after the Effective Date to the National Coal Council the sum of
$19,000 for the cost of Employee’s membership through December 31, 2016.

3. Employee agrees to indemnify and hold the COMPANY harmless from any liability
for taxes, including without limitation penalties, interest or other costs, that
may be imposed by the Internal Revenue Service or any other governmental agency
or taxing authority, regarding any tax obligation that may arise from or relate
to the Consideration provided to the Employee under this Section B, including
without limitation any claims or assessments for nonpayment or late payment by
COMPANY of any taxes, contributions or withholding amounts based on the
Compensation paid or to be paid to Employee. For purposes of this section, the
terms “taxes” or “tax obligation” means and includes without limitation all
income taxes, federal insurance contributions act (“FICA”) taxes, and any other
payroll or employment taxes, withholdings, deductions and/or payments which may
be required by any applicable foreign, federal, state, or local taxing
authority, including without limitation any amounts imposed in respect of
information reporting or back-up withholding obligations, together with any
interest, penalties, additions to tax or additional amounts imposed by any such
taxing authority with respect to such taxes.

4. Employee agrees and acknowledges that (a) the Consideration provided under
this Agreement is adequate and sufficient and in excess of what he would
otherwise be entitled to receive from the COMPANY as a result of termination of
his employment, and (b) the severance benefits to be paid under this Agreement
are the only payments for severance benefits he will receive in connection with
his resignation from the COMPANY. Further, Employee represents that he is aware
of no unreported acts of misconduct by the COMPANY or its employees.

5. The COMPANY, by entering this Agreement, does not admit that it has engaged
in any improper conduct or wrongdoing, or that it has any liability to make any
payment or is responsible or legally obligated for any claims.

6. No part of the cash portion of the Consideration will be contributed to any
employee benefit plan nor will any contribution, matching or otherwise, be made
by the COMPANY to any employee benefit plan as a consequence of the
Consideration.

Section C – General Release of the COMPANY and Covenant Not To Sue

1. In consideration for the payments set forth above, Employee, for himself, his
successors, heirs, executors and assigns, voluntarily, knowingly and
intentionally releases and discharges the COMPANY and its predecessors,
successors, parents, subsidiaries, affiliates and assigns and each of

 

3



--------------------------------------------------------------------------------

LOGO [g921820pic001.jpg]

 

its officers, directors, principals, shareholders, agents, attorneys, board
members, and employees from any and all claims, actions, liabilities, demands,
rights, damages, costs, expenses, and attorneys’ fees, of every kind and
description from the date COMPANY hired Employee through the Termination Date
with respect to each of the types of claims set forth below (the “Released
Claims”).

2. The Released Claims include but are not limited to those which arise out of,
relate to, or are based upon: (i) Executive’s employment with the COMPANY or the
termination thereof; (ii) statements, acts or omissions by the COMPANY;
(iii) express or implied agreements between the Parties and claims under any
severance plan, except as provided in this Agreement; (iv) any stock or stock
option grant, agreement, or plan, except as provided in this Agreement;
(v) claims of discrimination based on race, color, national origin, age, sex,
sexual orientation, religion, disability, veteran status, whistleblower status,
public policy, or any other characteristic of Executive under the Age
Discrimination in Employment Act, the Older Workers Benefit Protection Act, the
Americans with Disabilities Act, the Equal Pay Act, Title VII of the Civil
Rights Act of 1964 (as amended), the Employee Retirement Income Security Act of
1974, the Rehabilitation Act of 1973, the Worker Adjustment and Retraining
Notification Act, or any other federal, state, or municipal law prohibiting
discrimination or termination for any reason; and (vi) claims under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”);
provided, notwithstanding anything to the contrary in this Agreement, the
“Released Claims” shall not include rights under this Agreement, claims for
indemnification and claims under any 401(k) plan. The Parties agree that the
Released Claims specifically do not include matters arising after the
Termination Date out of or in connection with claims by governmental authorities
or self-regulatory organizations involving actual or potential violations of the
securities laws, rules or regulations applicable to the COMPANY.

Section D - Survival of Non-Solicit, Non-Divert and Non-Compete, Confidentiality
and Proprietary Invention Provisions and Other Post-Employment Obligations of
the Amended Employment Agreement, Cooperation, Post-Termination Status and
Non-Disparagement (collectively, the “Restrictive Covenants”)

 

  1. Restrictive Covenants

 

  a. Except as specifically set forth herein, the Amended Employment Agreement,
a copy of which has been provided to Employee, shall remain in full force and
effect with respect to all matters pertaining to the obligations of the Parties
following the termination of employment. Specifically, Employee agrees to comply
with the Non-Solicit, Non-Divert and Non-Compete requirements of the Amended
Employment Agreement for a period of twelve (12) months after the Termination
Date and that Employee and the COMPANY have contractually allocated to the
COMPANY the ownership, right, title and interest to any Inventions or
Intellectual Property developed by Employee while employed by the COMPANY.
Employee’s Employment Agreements further create Restrictive Obligations relating
to Confidential Subject Matter that will continue to bind Employee
post-employment. Except as set forth in subsections 2, 3 and 4 of this Section
D, nothing herein shall be deemed to affect any post-employment obligations
Employee may have pursuant to the Amended Employment Agreement, including, but
not limited to, those provisions identified herein and those provisions
regarding cooperation as outlined in Paragraph 10 of the Amended Employment
Agreement.

 

  b.

Notwithstanding the foregoing and the Amended Employment Agreement, Employee and
the COMPANY agree that it shall not be a violation of the Employee’s Non-Compete
if, during the 12 month Non-Compete period, the COMPANY requests that Employee
provide services or advice to any of the following: ADA-ES, Inc., a Colorado
corporation, ADEquity, LLC, a Delaware limited liability company, Advanced Clean

 

4



--------------------------------------------------------------------------------

LOGO [g921820pic001.jpg]

 

  Energy Solutions, LLC, a Delaware limited liability company, Clean Coal
Solutions, LLC, a Colorado limited liability company, Clean Coal Solutions
Services, LLC, a Colorado limited liability company, ADA Analytics, LLC, a
Delaware limited liability company, ADA Analytics Israel, Ltd., an Israel
limited liability company, Highview Enterprises Limited, a United Kingdom
limited company, NexGen Resources Corporation, a Colorado corporation, Republic
Financial Corporation, a Colorado corporation, or any parent, subsidiary,
affiliate or successor of any of the foregoing entities.

 

  c. Nothing in this Agreement or the surviving provisions of the Amended
Employment Agreement shall prohibit Employee from reporting possible violations
of federal law or regulation to any governmental agency or entity, including but
not limited to the Department of Justice, the U.S. Securities and Exchange
Commission, the U.S. Congress, and any agency Inspector General, or making other
disclosures that are protected under the whistleblower provisions of federal law
or regulation. Employee does not need the prior authorization of the COMPANY to
make any such reports or disclosures and is not required to notify the COMPANY
that Employee has made such reports or disclosures.

 

  2. Cooperation

 

  a. Employee agrees that he will cooperate with the COMPANY and/or its counsel
in connection with any investigation, regulatory matter, administrative
proceeding or litigation relating to any matter that occurred during Employee’s
employment in which Employee was involved or of which he has knowledge
including, but not limited to, those matters identified in the May
Indemnification Request and the July Indemnification Request. The COMPANY’s
request for cooperation shall be reasonable and take into consideration
Employee’s personal and business commitments and the amount of notice provided
to you by the COMPANY. The COMPANY will promptly reimburse Employee in
accordance with its Indemnification obligations.

 

  b. Employee agrees that, in the event he is requested or directed (whether by
subpoena or otherwise) by any person or entity (including, but not limited to,
any government agency) to provide information or give testimony (in any
investigation, administrative proceeding, regulatory matter, litigation, or
otherwise) which in any way relates to Employee’s employment by the COMPANY,
Employee will give prompt notice of such request to Julie Herzog, attorney with
Fortis Law Partners LLC, outside counsel for the COMPANY, (or its successor or
designee) and, unless compelled otherwise by court order, will make no
disclosure until the COMPANY has had a reasonable opportunity to contest the
right of the requesting person or entity to such disclosure.

3. Post-Termination Status. After the Termination Date, Employee and the COMPANY
both agree that neither Party shall represent Employee as being an employee,
officer, agent or representative of the COMPANY for any purpose. This means
that, among other things, as of the Termination Date each Party must update any
references to Employee’s company affiliation in social media sites controlled by
it (including without limitation, Employee’s LinkedIn profile). The Termination
Date shall be the Termination Date of Employee’s employment for purposes of
participation in and coverage under all benefit plans and programs sponsored by
or through the COMPANY, except as otherwise provided herein. To the extent that
Employee has any accrued, vested benefits under any employee benefit, savings,
insurance, or pension plan of the COMPANY, Employee’s rights and obligations
shall be governed by the applicable terms of any such plan(s) and applicable
law. Within three business days following the Effective Date (as such term is
defined below), the COMPANY will pay Employee for any accrued but unused
vacation days, and for previously submitted un-reimbursed business expenses (in
accordance with applicable guidelines and practices). Notwithstanding the
foregoing, Employee may publicly identify himself as a non-employee Founder of
the COMPANY.

 

5



--------------------------------------------------------------------------------

LOGO [g921820pic001.jpg]

 

  4. Non-Disparagement

 

  a. Employee agrees not to make, or encourage or induce others to make, to any
person any statement that disparages the COMPANY or its directors, officers,
employees or affiliates or reflects negatively upon the COMPANY, including,
without limitation, statements regarding the COMPANY’s financial condition,
business practices, employment practices, or its predecessors, successors,
subsidiaries, officers, directors, employees or affiliates.

 

  b. The COMPANY will direct its current executive officers and directors not to
make to any person any statement on behalf of the COMPANY that disparages
Employee or reflects negatively upon Employee, including, without limitation,
statements regarding Employee’s performance while at the COMPANY, or otherwise.

 

  c. Nothing herein shall preclude either Party from responding truthfully to a
valid subpoena, cooperating with a governmental agency in connection with any
investigation it is conducting, or taking any action otherwise required or
permitted by law.

 

  d. Upon the expiration of the 12 month Non-Compete period, it is recognized
that Employee and the COMPANY may become Competitors. As such, nothing in this
Agreement shall prevent either Party, after the expiration of the 12 month
Non-Compete Period, from making any statement about the other Party so long as
such statements are not false or defamatory.

 

  e. Employee shall refer all persons and entities that seek to inquire about
Employee’s employment to the COMPANY’s Human Resources department, Attention
Jeanette Hencmann. In response to any such inquiries concerning Employee’s
employment, Ms. Hencmann will state that it is the COMPANY’s policy to only
provide, and such person will only provide, Employee’s dates of employment and
last position held. Nothing in this paragraph shall restrict the COMPANY’s
ability to provide complete information with respect to Employee’s employment
when required to do so under applicable regulatory requirements and/or pursuant
to any governmental administrative and/or legal proceeding.

Section E - Miscellaneous

 

  1. Severability. If a court determines that any Restrictive Covenant of this
Agreement or the Amended Employment Agreement or portion thereof is invalid or
unenforceable, any invalidity or unenforceability will affect only that
provision or portion of that provision and shall not make any other provision of
this Agreement invalid or unenforceable. Instead, the court shall modify, amend
or limit the provision or portion thereof to the extent necessary to render it
valid and enforceable.

 

  2. Receipt of Agreement. The Parties acknowledge that Employee received this
Agreement on April 9, 2015.

 

  3. Entire Agreement. Subject to the survival of certain provisions of the
Amended Employment Agreement, such as (but not limited to) post-employment
obligations, Indemnification and the obligations set forth above, this Agreement
represents the entire agreement and understanding between Employee and the
COMPANY with respect to Employee’s employment and separation from the COMPANY
and the events leading thereto and associated therewith, and supersedes and
replaces any and all prior agreements and understandings concerning your
relationship with the COMPANY. This Agreement shall not be modified, amended,
supplemented, altered, or varied, nor shall any term or condition contained in
this Agreement be waived, except by a written instrument signed by the Parties.

 

  4.

Opportunity for Review. Employee represents that he has reviewed all aspects of
this agreement, carefully read and fully understands all the provisions of this
Agreement, understands that in agreeing to this document, any and all claims he
may have against the COMPANY are released, voluntarily agrees to all the terms
set forth in this Agreement and freely

 

6



--------------------------------------------------------------------------------

LOGO [g921820pic001.jpg]

 

  and knowingly and willingly intends to be legally bound by the same. Employee
agrees that he has been given a reasonable amount of time to consider the terms
of this Agreement and discuss them with an attorney. Any costs or fees for
consultation with private attorneys are Employee’s responsibility.

 

  5. Confidentiality of Agreement. The Parties each agree to keep this Agreement
confidential and will not communicate the terms of this Agreement, including the
type or amount of severance provided, or the fact that such Agreement exists, to
any third party except to Employee’s immediate family, accountants and legal and
financial advisors, and to the COMPANY’s officers and employees with a need to
know, or as otherwise appropriate or necessary as required by law (including the
COMPANY’s disclosure requirements) or court order. Notwithstanding the
foregoing, Employee may disclose all or any portion of the Amended Employment
Agreement and all or any portion of Section D.1 of this Agreement to anyone
deemed appropriate by Employee. Furthermore, Employee agrees to fully disclose
the Restrictive Covenants to any prospective employer for the duration of the 12
month Non-Compete period.

 

  6. COMPANY Confidential Information. Employee acknowledges that by reason of
Employee’s position with the COMPANY Employee has been given access to
confidential, proprietary or private materials or information with respect to
the COMPANY and its affairs. Employee represents that he has held all such
information confidential and will continue to do so, and that he will not use
such information without the prior written consent of the COMPANY.

 

  7. Return of Property. Employee represents that all property belonging to the
COMPANY, or any of its respective clients or prospective clients, that was
obtained by Employee as a result of his employment will be returned unless
otherwise agreed by the Parties. Property as used in this provision includes,
but is not limited to, computers, PDAs, and any confidential or proprietary
documents, information or materials.

 

  8. Choice of Law. The Parties agree that the laws of the State of Colorado
shall govern this Agreement.

 

  9. Enforcement and Disputes. Any difference, claims or matters in dispute
arising between Employee and the COMPANY out of this Agreement or connected with
Employee’s employment with the COMPANY or separation of such employment shall be
brought before the United States District Court for the District of Colorado (or
should such court lack jurisdiction to hear such action, suit or proceeding, in
a Colorado state court located in the City and County of Denver, Colorado) and
each of Employee and the COMPANY hereby agree to be subject to and shall submit
to the jurisdiction of such courts for any such action, suit or proceeding. A
Party shall have the right to seek performance of a disputed term and/or any
other necessary and proper relief including, but not limited to, damages. In any
such proceeding, the Parties agree that the remaining terms of this Agreement
remain in full force and effect, and the Parties further agree not to reinstate
any claims otherwise compromised by this Agreement, or rely upon the facts,
which allegedly support such claims.

 

  10. Successors. This Agreement shall be binding upon the Parties and upon
their heirs, administrators, representatives, executors, successors, and assigns
and shall inure to the benefit of said Parties and each of them and to their
heirs, administrators, representatives, executors, successors, and assigns.

 

  11.

Breach of Obligations. If the COMPANY fails to make the required payments to
Employee pursuant to Section B hereof and fails to cure such breach within ten
days after written notice from Employee, the Restrictive Covenants shall
terminate immediately. If Employee breaches any of the provisions of this
Agreement or the Amended Employment Agreement, or any other

 

7



--------------------------------------------------------------------------------

LOGO [g921820pic001.jpg]

 

  agreement between the Parties with regard to the confidentiality of
information, Employee’s rights to any further consideration or payments under
this Agreement shall terminate as of the date of any such breach and Employee’s
obligations with regard to the Restrictive Covenants shall continue through the
expiration of the 12 month Non-Compete period.

 

  12. Attorney’s Fees if Dispute. If any suit or action is instituted under or
in relation to this Agreement, including without limitation to enforce any
provision in this Agreement, the prevailing Party in such dispute shall be
entitled to recover from the other Party all fees, costs and expenses of
enforcing any right of such prevailing party under or with respect to this
Agreement, including without limitation, reasonable fees and expenses of
attorneys and all fees, costs and expenses of appeals.

 

  13. Consideration Period. Employee shall have a period of twenty-one (21) days
within which to consider the terms of this Agreement, although Employee may
accept it at any time within those twenty-one days. If Employee chooses to
execute the Agreement prior to the expiration of the twenty-one day
consideration period, such decision will constitute a waiver of Employee’s right
to further consider this Agreement within the twenty-one day period.

 

  14. Revocation Period. After acceptance of this Agreement, Employee may revoke
said acceptance for a period of seven (7) days. To revoke, Employee must deliver
a written statement of revocation to Christine B. Amrhein, General Counsel,
Advanced Emissions Solutions, Inc., 9135 S. Ridgeline Ave., Suite 200, Highlands
Ranch, CO 80129 that is received before the close of business on the seventh day
after Employee signs the Agreement. If the Agreement is not revoked, the eighth
day after Employee signs will be the “Effective Date” of the Agreement. This
Agreement shall not be effective or enforceable until the seven day period has
expired.

[Signature page follows]

 

8



--------------------------------------------------------------------------------

LOGO [g921820pic001.jpg]

 

IN WITNESS WHEREOF, the Parties have executed this Agreement to be effective as
of the Effective Date defined above.

 

Employee:

  /s/ Michael D. Durham

Name: Michael D. Durham Date:   April 30, 2015                     For the
COMPANY:

/s/ L. Heath Sampson

Name: L. Heath Sampson Date:   April 30, 2015                     Title:
  President and Chief Executive Officer

 

9